Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on January 6, 2020. There are twenty-four claims pending and twenty-four claims under consideration. Claims 2-141 have been cancelled. Claims 142-164 are new. This is the first action on the merits. The present invention relates to processes and mixtures for the removal of impurities from 2,5-furandicarboxylic acid pathway products to produce purified 2,5-furandicarboxylic acid pathway products. In some embodiments, the process includes the reduction and removal of 5-formylfuran-2-carboxylic acid. In some embodiments, the process includes the removal of hydroxymethylfurancarboxylic acid. In some embodiments, the mixture includes 5-formylfurancarboxylic acid. In some embodiments the mixture includes hydroxymethylfurancarboxylic acid.
Priority
U.S. Patent Application No. 16/628,816, filed on 1/06/2020 is a national stage entry of PCT/US2018/041694, International Filing Date: 07/11/2018 which claims priority from U.S. Patent Provisional Application No. 62/531,569, filed on 7/12/2017 and claims priority from U.S. Patent Provisional Application No. 62/614,852, filed on 62/626,549, filed on 2/05/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2020; February 24, 2020; April 7, 2020; and June 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Examiner’s Statement of Reasons for Allowance

	Claims 1 and 142-164 are allowed.
Claims 1 and 142-164 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to purifying furan 2,5-dicarboxylic acid via oxidative methods.
Conclusion
	Claims 1 and 142-164 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699